UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-2140


RICHARD MARTIN,

                  Plaintiff - Appellant,

          v.

MONTGOMERY COUNTY DEPARTMENT OF POLICE; CORPORAL FRANK CORN;
POLICE OFFICER MATT LYNCH; POLICE OFFICER HEATH BERRY;
POLICE OFFICER LUCAS BALTZ,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    George Jarrod Hazel, District Judge.
(8:15-cv-02431-GJH)


Submitted:   December 15, 2015              Decided:    December 17, 2015


Before GREGORY     and   FLOYD,   Circuit   Judges,    and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Richard Martin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Richard     Martin     appeals        the   district    court’s    order

dismissing his civil action pursuant to 28 U.S.C. § 1915(e)(2)

(2012).   For the reasons that follow, we affirm.

     On   appeal,      Martin       challenges     the   district      court’s

conclusion    that   his   claims    were    untimely.      Martin’s   claims,

whether brought under state law or 42 U.S.C. § 1983 (2012), were

subject to, at longest, a three-year statute of limitations.

See Md. Code Ann., Cts. & Jud. Proc. § 5-101 (2013) (general

civil statute of limitations); Md. Code Ann., Cts. & Jud. Proc.

§ 5-105 (2013) (actions for assault and defamation); Owens v.

Balt. City State’s Attorneys Office, 767 F.3d 379, 388 (4th Cir.

2014) (§ 1983 claims), cert. denied, 135 S. Ct. 1893 (2015).

While Martin’s malicious prosecution claim has not yet accrued,

this claim is barred by his inability to meet the favorable

termination requirement.        See Heron v. Strader, 761 A.2d 56, 59

(Md. 2000).    Contrary to Martin’s assertions, the facts alleged

in the complaint demonstrate that his remaining claims accrued,

at the latest, by the time he was released from prison, and the

limitations period was not subject to tolling.                  See A Soc’y

Without a Name v. Virginia, 655 F.3d 342, 348 (4th Cir. 2011)

(accrual under § 1983); Shailendra Kumar, P.A. v. Dhanda, 43
A.3d 1029, 1034-34, 1039-41 (Md. 2012) (discussing accrual and

tolling under state law); see also Nat’l Advert. Co. v. Raleigh,

                                       2
947 F.2d 1158, 1166-67 (4th Cir. 1991) (describing continuing

violations   doctrine).        Finally,     because    Martin’s   claims      were

properly dismissed, the district court committed no error in

denying as moot Martin’s request to file electronically.

       Accordingly, we affirm the district court’s judgment.                   We

deny Martin’s motions to seal and to compel.                  We dispense with

oral   argument   because      the    facts   and     legal   contentions     are

adequately   presented    in    the    materials    before     this   court   and

argument would not aid the decisional process.



                                                                       AFFIRMED




                                        3